
	
		I
		111th CONGRESS
		1st Session
		H. R. 3768
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  untwisted filament yarns.
	
	
		1.Certain untwisted filament
			 yarns
			(a)In
			 generalHeading 9902.01.91 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 untwisted filament yarns) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
